1        Joseph M. Welch (WSBA #56521)                               HONORABLE WHITMAN L. HOLT
         BUCHALTER
 2       1420 5th Avenue, Suite 3100
         Seattle, Washington 98101
 3       Telephone: (206) 319-7052
         Email: jwelch@buchalter.com
 4
         Julian I. Gurule (Admitted pro hac vice)
 5       BUCHALTER
         1000 Wilshire Blvd., Suite 1500
 6       Los Angeles, California 90017
         Telephone: (213) 891-0700
 7       Email: jgurule@buchalter.com
 8       Proposed Counsel to the Official
         Committee of Unsecured Creditors of
 9       Easterday Farms, a Washington
         General Partnership
10
11                                UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF WASHINGTON
12
     In re:                                                             Chapter 11
13
     EASTERDAY RANCHES, INC., et al.,                                   Lead Case No. 21-00141-11 (WLH)
14                                                                      Jointly Administered
                                              Debtors.1
15                                                                      DECLARATION OF ERIC
                                                                        REUBEL IN SUPPORT OF
16                                                                      OFFICIAL COMMITTEE OF
                                                                        UNSECURED CREDITORS OF
17                                                                      EASTERDAY FARMS’
                                                                        APPLICATION FOR ORDER
18                                                                      APPROVING EMPLOYMENT OF
                                                                        DUNDON ADVISERS LLC AS
19                                                                      FINANCIAL ADVISOR, NUNC
                                                                        PRO TUNC TO MARCH 5, 2021
20
21            ERIC REUBEL, pursuant to 28 U.S.C. § 1746, hereby declares as follows:
22            1.       I am a Senior Director of Dundon Advisers LLC (“Dundon Advisers”), a
23   professional services firm with offices located at 440 Mamaroneck Avenue, Suite 507,
24   Harrison, New York 10528. I am duly authorized to make this declaration (the
25
     1
      The Debtors (along with their case numbers) are Easterday Ranches, Inc. (21-00141) and Easterday Farms, a
26   Washington general partnership (21-00176).
      DECLARATION OF ERIC REUBEL IN SUPPORT OF OFFICIAL                                         BUCHALTER
                                                                                           1420 FIFTH AVENUE, SUITE 3100
      COMMITTEE OF UNSECURED CREDITORS OF EASTERDAY                                          SEATTLE, WA 98101-1337
      FARMS’ APPLICATION FOR ORDER APPROVING EMPLOYMENT                                      TELEPHONE: 206.319.7052

      OF DUNDON ADVISERS LLC AS FINANCIAL ADVISOR, NUNC PRO
      TUNC TO MARCH 5, 2021 - 1

 21-00141-WLH11            Doc 401        Filed 03/17/21         Entered 03/17/21 17:42:36               Pg 1 of 22
1    “Declaration” or “Reubel Declaration”) on behalf of Dundon Advisers.                          Unless
 2   otherwise stated in this Declaration, I have personal knowledge of the facts set forth
 3   herein and, if called as a witness, I could and would testify thereto.
 4         2.     I submit this Affidavit in support of the application (“Application”) of the
 5   Official Committee of Unsecured Creditors of Easterday Farms, a Washington general
 6   partnership (the "Farms Committee") in the chapter 11 cases of the above-captioned
 7   debtors (collectively, the “Debtors”) seeking entry of an order authorizing the Farms
 8   Committee to employ Dundon Advisers as financial advisor to the Committee, nunc
 9   pro tunc to March 5, 2021, pursuant to section 1103(a) of title 11 of the United States
10   Code, 11 U.S.C. §§ 101 et seq. (as amended, the “Bankruptcy Code”) and pursuant to
11   Rules 2014 and 2016(a) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy
12   Rules”) and Rule 2014-1 of the Local Rules of the United States Bankruptcy Court for
13   the Eastern District of Washington (the “Local Rules”).
14                                      BACKGROUND
15         3.     On February 1, 2021 (the “Ranches Petition Date”), Debtor Easterday
16   Ranches, Inc. (“Ranches”) and on February 8, 2021 (the “Farms Petition Date”), Debtor
17   Easterday Farms (“Farms”) filed a voluntary petition for relief under chapter 11 of the
18   Bankruptcy Code with the Court. The Debtors continue to operate their businesses and
19   manage their properties as debtors-in-possession pursuant to sections 1107(a) and 1108
20   of the Bankruptcy Code.
21         4.     On February 16, 2021, the United States Trustee for the Eastern District of
22   Washington (the “U.S. Trustee”) appointed the Official Committee of Unsecured
23   Creditors in the Ranches case (the “Ranches Committee”). On February 23, 2021, the
24   U.S. Trustee appointed the Farms Committee in the Farms case [Docket No. 188] (the
25   “Appointment Notice”). The Farms Committee is presently comprised of the following
26   six members: (i) Labor Plus Solutions, Inc.; (ii) The McGregor Company; (iii) John
      DECLARATION OF ERIC REUBEL IN SUPPORT OF OFFICIAL                    BUCHALTER
                                                                       1420 FIFTH AVENUE, SUITE 3100
      COMMITTEE OF UNSECURED CREDITORS OF EASTERDAY                      SEATTLE, WA 98101-1337
      FARMS’ APPLICATION FOR ORDER APPROVING EMPLOYMENT                  TELEPHONE: 206.319.7052

      OF DUNDON ADVISERS LLC AS FINANCIAL ADVISOR, NUNC PRO
      TUNC TO MARCH 5, 2021- 2

 21-00141-WLH11      Doc 401    Filed 03/17/21   Entered 03/17/21 17:42:36         Pg 2 of 22
1    Deere Financial; (iv) Dykman Electrical, Inc.; (v) Two Rivers Terminal, LLC; and (vi)
 2   Industrial Ventilation, Inc.
 3         5.     On March 3, 2021, the Farms Committee selected Buchalter to serve as its
 4   counsel (“Counsel”) and on March 5, 2021, selected Dundon Advisers to serve as its
 5   Financial Advisor.
 6                        QUALIFICATIONS OF PROFESSIONALS
 7         6.     Dundon Advisers is a financial advisory firm whose professionals’
 8   experience with distressed assets and the bankruptcy process goes back to the 1990s.
 9   Dundon Advisers is or recently was financial adviser or co-financial adviser to the
10   Official Committees of Unsecured Creditors appointed in the Alpha Entertainment
11   (XFL), BeavEx, Comcar, Celadon, Juno USA, Fuse Media, iPic Theatres, Impresa
12   Aerospace, In-Shape Fitness, LBI Media, Loot Crate, Maines Paper & Food,
13   Mallinckrodt, Proteus Digital Health, Open Road Films, SIW Holdings, Youfit,
14   YogaWorks, and Vector Launch cases in the District of Delaware; the All American Oil
15   and Gas and Remnant Oil Company cases in the Western District of Texas; the Eco-
16   Stim and Aztek cases in the Southern District of Texas; the Golds Gym, LaSalle Group
17   and Studio Movie Grill cases in the Northern District of Texas; the Jagged Peak cases
18   in the District of Nevada; the Slidebelts case in the Eastern District of California; the
19   Frank Theatres, Congoleum and Video Corporation of America cases in the District of
20   New Jersey; the Goodrich Quality Theatres cases in the Western District of Michigan;
21   the Valmiera Glass case in the Northern District of Georgia; the K&W Cafeterias case
22   in the Middle District of North Carolina, the Glostation USA cases in the Central District
23   of California; the Agera Energy, Aralez Pharmaceuticals, and McClatchy Company
24   cases in the Southern District of New York; the Wave Computing Inc. cases in the
25   Northern District of California, and the 1 Global Capital cases in the Southern District
26   of Florida. Dundon Advisers is or recently was financial adviser or co-financial adviser
      DECLARATION OF ERIC REUBEL IN SUPPORT OF OFFICIAL                    BUCHALTER
                                                                       1420 FIFTH AVENUE, SUITE 3100
      COMMITTEE OF UNSECURED CREDITORS OF EASTERDAY                      SEATTLE, WA 98101-1337
      FARMS’ APPLICATION FOR ORDER APPROVING EMPLOYMENT                  TELEPHONE: 206.319.7052

      OF DUNDON ADVISERS LLC AS FINANCIAL ADVISOR, NUNC PRO
      TUNC TO MARCH 5, 2021- 3

 21-00141-WLH11      Doc 401    Filed 03/17/21   Entered 03/17/21 17:42:36         Pg 3 of 22
1    to the Official Committee of Tort Claimants in the PG&E cases in the Northern District
 2   of California; the Ad Hoc Noteholder Group in the Woodbridge Group of Companies
 3   cases, the Ad Hoc Committee of Consumer and Worker Litigation Creditors in the Hertz
 4   cases, the Ad Hoc Committee of Equity Securities Holders in the RAIT Financial cases
 5   and the Ad Hoc Group of Plan Participants in the Ruby Tuesday cases in this District;
 6   and the Ad Hoc Committee of Individual Victims in the Purdue cases in the Southern
 7   District of New York. All of the foregoing are highly complex Chapter 11 cases. In
 8   addition to its service as a financial adviser to Committees, Dundon Advisers’ clients
 9   have been appointed to scores of Official Committees of Unsecured Creditors in
10   Districts since April, 2016, and Dundon Advisers has taken an active role in the
11   activities of many of those Committees. Dundon Advisers also provides financial
12   advisory and investment management services in other bankruptcy and non-bankruptcy
13   contexts.
14         7.     On March 5, 2021, the Farms Committee formally engaged Dundon
15   Advisers to perform financial advisory and litigation support services in connection
16   with the Cases. Since its retention by the Farms Committee, Dundon Advisers has
17   become familiar with the Debtors’ businesses and financial affairs and is therefore
18   particularly qualified to serve as the Farms Committee’s financial advisor.
19                             SERVICES TO BE RENDERED
20         8.     Dundon Advisers will provide such financial advisory services to the
21   Farms Committee and its legal advisors as deemed appropriate and necessary in order
22   to advise the Farms Committee during the course of these Chapter 11 Cases. Dundon
23   Advisers intends to communicate regularly with the Farms Committee and its legal
24   advisors to ensure that the actual financial advisory services performed are appropriate
25   based on the status of the case and needs of the Farms Committee.
26
      DECLARATION OF ERIC REUBEL IN SUPPORT OF OFFICIAL                  BUCHALTER
                                                                     1420 FIFTH AVENUE, SUITE 3100
      COMMITTEE OF UNSECURED CREDITORS OF EASTERDAY                    SEATTLE, WA 98101-1337
      FARMS’ APPLICATION FOR ORDER APPROVING EMPLOYMENT                TELEPHONE: 206.319.7052

      OF DUNDON ADVISERS LLC AS FINANCIAL ADVISOR, NUNC PRO
      TUNC TO MARCH 5, 2021- 4

 21-00141-WLH11      Doc 401   Filed 03/17/21   Entered 03/17/21 17:42:36        Pg 4 of 22
1          9.     The services to be rendered by Dundon Advisers, which services may be
 2   subject to modification at the Committee’s request, are necessary to enable the Farms
 3   Committee to faithfully execute its statutory duties to unsecured creditors. The services
 4   to be provided by Dundon Advisers will be at the request and direction of the Farms
 5   Committee, so as to avoid duplicative efforts among the Farms Committee’s
 6   professionals retained in this case. I understand that the Farms Committee believes it
 7   is necessary to employ Dundon Advisers as its financial advisor to render the foregoing
 8   professional services. In light of Dundon Advisers’ substantial experience and expertise
 9   and the complex nature of the Debtors’ business and financial affairs, Dundon Advisers
10   is well qualified to advise the Farms Committee in these bankruptcy cases.
11         10.    Dundon Advisers will provide such financial advisory services to the
12   Farms Committee as the Committee deems appropriate and feasible in order to advise
13   the Committee in the course of these Chapter 11 Cases, including, but not limited to,
14   the scope of services set forth in the Application.
15                          PROFESSIONAL COMPENSATION
16         11.    Subject to the Court’s approval and in accordance with Bankruptcy Code
17   Section 328(a), I will cause Dundon Advisers to render its services on an hourly fee
18   basis based on the firm’s customary hourly rates currently in effect through and
19   including June 30, 2021 as set forth below for the professionals currently on the team:
20                                               Standard Hourly
                      Professional
21                                               Rate
                      Alex Mazier                     $700
22                    Ammar Alyemany                  $400
23                    April Kimm                      $525
                      Colin Breeze                    $630
24                    Alan Schreiber                  $500
25                    Eric Reubel                     $600
                      Harry Tucker                    $475
26
      DECLARATION OF ERIC REUBEL IN SUPPORT OF OFFICIAL                   BUCHALTER
                                                                      1420 FIFTH AVENUE, SUITE 3100
      COMMITTEE OF UNSECURED CREDITORS OF EASTERDAY                     SEATTLE, WA 98101-1337
      FARMS’ APPLICATION FOR ORDER APPROVING EMPLOYMENT                 TELEPHONE: 206.319.7052

      OF DUNDON ADVISERS LLC AS FINANCIAL ADVISOR, NUNC PRO
      TUNC TO MARCH 5, 2021- 5

 21-00141-WLH11      Doc 401    Filed 03/17/21   Entered 03/17/21 17:42:36        Pg 5 of 22
1                     Heather Barlow                $700
 2                    HeJing Cui                    $400
                      Laurence Pelosi               $700
 3                    Lee Rooney                    $450
 4                    Matthew Dundon                $750
                      Michael Garbe                 $525
 5                    Peter Hurwitz                 $700
 6                    Phillip Preis                 $650
                      Tabish Rizvi                  $550
 7
 8         12.    Through agreement with the Farms Committee, Dundon Advisors has
 9   agreed to a blended rate cap of $490 for its work in these cases.
10         13.    Non-working travel time is billed at 50% of otherwise applicable rates.
11   Any professionals added to the team assigned to these Chapter 11 Cases whose rates
12   are not set forth above will be at rates consistent with those above based upon such
13   professionals’ education, expertise, and experience.
14         14.    Dundon Advisers will be reimbursed for its reasonable and necessary out-
15   of-pocket expenses (which shall be charged at cost) incurred in connection with this
16   engagement, such as travel, lodging, duplicating, research, messenger, and telephone
17   charges. Dundon Advisers will charge for these expenses at rates consistent with or
18   discounted to charges made to other Dundon Advisers clients and subject to the
19   guidelines of the U.S. Trustee.
20         15.    Dundon Advisers will maintain detailed records of fees and expenses
21   incurred in connection with the rendering of the professional services described above,
22   in accordance with applicable rules and guidelines.
23         16.    Dundon Advisers will coordinate with the Farms Committee’s investment
24   banking advisor to ensure that there is no material duplication of efforts.
25
26
      DECLARATION OF ERIC REUBEL IN SUPPORT OF OFFICIAL                      BUCHALTER
                                                                         1420 FIFTH AVENUE, SUITE 3100
      COMMITTEE OF UNSECURED CREDITORS OF EASTERDAY                        SEATTLE, WA 98101-1337
      FARMS’ APPLICATION FOR ORDER APPROVING EMPLOYMENT                    TELEPHONE: 206.319.7052

      OF DUNDON ADVISERS LLC AS FINANCIAL ADVISOR, NUNC PRO
      TUNC TO MARCH 5, 2021- 6

 21-00141-WLH11      Doc 401    Filed 03/17/21   Entered 03/17/21 17:42:36           Pg 6 of 22
1          17.    I believe that this fee structure is reasonable, market-based, and designed
 2   to fairly compensate Dundon Advisers for its work in these Chapter 11 Cases.
 3                     DISINTERESTEDNESS OF PROFESSIONALS
 4         18.    Neither Dundon Advisers, any director, officer, or employee thereof, nor
 5   I, insofar as I have been able to ascertain, represents any interest adverse to that of the
 6   Debtors’ estates in the matters upon which the Farms Committee seeks to engage
 7   Dundon Advisers, and I believe the firm to be a “disinterested person” within the
 8   meaning of Bankruptcy Code Section 101(14).
 9         19.    From time to time, Dundon Advisers has provided services, and likely will
10   continue to provide services, to certain creditors of the Debtors and various other parties
11   adverse to the Debtors in matters wholly unrelated to these Chapter 11 Cases. As
12   described below, however, Dundon Advisers has undertaken a detailed search to
13   determine and to disclose whether it is providing or has provided services to any
14   significant creditor, investors, insider, or other party in interest in such unrelated
15   matters.
16         20.    Dundon Advisers provides services in connection with numerous cases,
17   proceedings, and transactions unrelated to these Chapter 11 Cases. Those unrelated
18   matters involve numerous attorneys, financial advisors, and creditors, some of whom
19   may be claimants or parties with actual or potential interests in these Chapter 11 Cases
20   or may represent such parties.
21         21.    Dundon Advisers’ personnel may have business associations with certain
22   creditors of the Debtors unrelated to these Chapter 11 Cases. In addition, in the ordinary
23   course of its business, Dundon Advisers may engage counsel or other professionals in
24   unrelated matters who now represent, or who may in the future represent, creditors or
25   other parties in interest in these Chapter 11 Cases.
26
      DECLARATION OF ERIC REUBEL IN SUPPORT OF OFFICIAL                    BUCHALTER
                                                                       1420 FIFTH AVENUE, SUITE 3100
      COMMITTEE OF UNSECURED CREDITORS OF EASTERDAY                      SEATTLE, WA 98101-1337
      FARMS’ APPLICATION FOR ORDER APPROVING EMPLOYMENT                  TELEPHONE: 206.319.7052

      OF DUNDON ADVISERS LLC AS FINANCIAL ADVISOR, NUNC PRO
      TUNC TO MARCH 5, 2021- 7

 21-00141-WLH11      Doc 401    Filed 03/17/21   Entered 03/17/21 17:42:36         Pg 7 of 22
1          22.      In connection with the preparation of this Declaration, Dundon Advisers
 2   conducted a review of its (and its employees’) contacts with the Debtors, their non-
 3   Debtors affiliates, and certain entities holding large claims against or interests in the
 4   Debtors that were made known to Dundon Advisers by counsel to the Debtors in these
 5   cases. A listing of the parties reviewed is reflected in “Schedule 1” attached to this
 6   Declaration.
 7         23.      Dundon Advisers has a past or present association with four entities set
 8   forth on Schedule 1. None of these relationships has any connection to these cases
 9   except as set forth below. I believe that none of these associations individually, nor all
10   of them in the aggregate, constitutes any conflict of interest in Dundon Advisers’
11   performance of its duties. These associations are described as follows:
12       The U.S. Small Business Administrator is guarantor of Dundon Advisers’
          performance under a 2020 “PPP” loan. Dundon Advisers believes that it has
13        qualified for forgiveness of the entirety of the amount borrowed.
14       American Express provides payment card and other financial services to Dundon
          Advisers in the ordinary course of their respective businesses.
15
         The Hartford provides insurance services to Dundon Advisers in the ordinary
16        course of their respective businesses.
17       Tyson was a client of Eric Schreiber’s in an unrelated consulting matter, which
          terminated in September, 2020.
18
         In a 2019 consulting project unrelated to these Chapter 11 cases, Alan Schreiber
19        purchased certain data availability from Easterday.
20       Alan Schreiber’s farm-to-retail business sells at a farmer’s market owned by a
21        member of the Easterday family.
22       In the ordinary course of Alan Schreiber’s farming business, he purchased goods
          and services from the following:
23
           3 Rivers Potato Services
24         Asuris NW Health
25         Basin City Auto Parts
           Basin Disposal
26
      DECLARATION OF ERIC REUBEL IN SUPPORT OF OFFICIAL                    BUCHALTER
                                                                       1420 FIFTH AVENUE, SUITE 3100
      COMMITTEE OF UNSECURED CREDITORS OF EASTERDAY                      SEATTLE, WA 98101-1337
      FARMS’ APPLICATION FOR ORDER APPROVING EMPLOYMENT                  TELEPHONE: 206.319.7052

      OF DUNDON ADVISERS LLC AS FINANCIAL ADVISOR, NUNC PRO
      TUNC TO MARCH 5, 2021- 8

 21-00141-WLH11        Doc 401   Filed 03/17/21   Entered 03/17/21 17:42:36        Pg 8 of 22
 1        Basin Feed Supply
 2        Benton Franklin Health Department
          Big Bend Electric
 3        Blehyl Farm Service
 4        Blueline
          Central Hose and Fittings
 5        City of Pasco
 6        Columbia Grain and Feed
          Connell Grain Growers
 7        Department of Labor
 8        Department of Ecology
          ECS Northwest
 9        Elite Seed
10        Eltopia Irrigation
          Franklin County Auditor
11        G & R Ag Products
12        Geisbrecht & Sons
          Gowan Seed Company
13        Grainger
14        Harbor Freight Tools
          Irrigation Specialists
15        Jims Pacific Grange
16        Kennewick Industry Supply
          Kennewick Ranch and Home
17        King City Truck Stop
18        Kuo Testing Labs
          Lowes
19        M & M Bolt Company
20        Mid Columbia Forklift
          Mighty Johns Portable Toilets
21        Monarch Metal
22        Norco
          Northwind Aviation
23        Olberding See
24        Oxarc
          Pacific Ag Products
25        Pape Machinery
26        Pasco Auto Wrecking
     DECLARATION OF ERIC REUBEL IN SUPPORT OF OFFICIAL                 BUCHALTER
                                                                   1420 FIFTH AVENUE, SUITE 3100
     COMMITTEE OF UNSECURED CREDITORS OF EASTERDAY                   SEATTLE, WA 98101-1337
     FARMS’ APPLICATION FOR ORDER APPROVING EMPLOYMENT               TELEPHONE: 206.319.7052

     OF DUNDON ADVISERS LLC AS FINANCIAL ADVISOR, NUNC PRO
     TUNC TO MARCH 5, 2021- 9

 21-00141-WLH11    Doc 401   Filed 03/17/21   Entered 03/17/21 17:42:36        Pg 9 of 22
1          Pasco Rentals
 2         RDO Equipment
           Signs by Sue
 3         Simplot Growers Solutions
 4         Six States Distributors
           South Columbia Basin Irrigation District
 5         Spray Pest Solutions
 6         Tacoma Screw Products
           The McGregor Company
 7         Tri City Battery
 8         US Treasury
           Wilbur Ellis Company
 9
10         24.    Except as disclosed above, based on the results of its review, Dundon
11   Advisers (including its employees) does not have a relationship with any of the parties
12   listed in Schedule 1 in matters related to these proceedings.
13         25.    Further, as part of its diverse practice, Dundon Advisers is involved in
14   numerous cases, proceedings, and transactions that involve many different
15   professionals, including attorneys, accountants, and financial consultants, who may
16   represent claimants and parties-in-interest in these Chapter 11 Cases. Further, Dundon
17   Advisers (including its employees) has performed in the past, and may perform in the
18   future, consulting services for various attorneys and law firms, and has been represented
19   by several attorneys and law firms, some of whom may be involved in these
20   proceedings. Based on Dundon Advisers’ current knowledge of the professionals
21   involved, and to the best of my knowledge, none of these relationships creates interests
22   materially adverse to the Debtors, and none is in connection with these Chapter 11
23   Cases.
24         26.    On a going forward basis, Dundon Advisers shall disclose any and all facts
25   that may have a bearing on whether the firm, and/or any individuals working on the
26
      DECLARATION OF ERIC REUBEL IN SUPPORT OF OFFICIAL                   BUCHALTER
                                                                      1420 FIFTH AVENUE, SUITE 3100
      COMMITTEE OF UNSECURED CREDITORS OF EASTERDAY                     SEATTLE, WA 98101-1337
      FARMS’ APPLICATION FOR ORDER APPROVING EMPLOYMENT                 TELEPHONE: 206.319.7052

      OF DUNDON ADVISERS LLC AS FINANCIAL ADVISOR, NUNC PRO
      TUNC TO MARCH 5, 2021- 10

21-00141-WLH11      Doc 401    Filed 03/17/21   Entered 03/17/21 17:42:36       Pg 10 of 22
21-00141-WLH11   Doc 401   Filed 03/17/21   Entered 03/17/21 17:42:36   Pg 11 of 22
1                                       Schedule 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
     DECLARATION OF ERIC REUBEL IN SUPPORT OF OFFICIAL                BUCHALTER
                                                                  1420 FIFTH AVENUE, SUITE 3100
     COMMITTEE OF UNSECURED CREDITORS OF EASTERDAY                  SEATTLE, WA 98101-1337
     FARMS’ APPLICATION FOR ORDER APPROVING EMPLOYMENT              TELEPHONE: 206.319.7052

     OF DUNDON ADVISERS LLC AS FINANCIAL ADVISOR, NUNC PRO
     TUNC TO MARCH 5, 2021- 12

21-00141-WLH11    Doc 401   Filed 03/17/21   Entered 03/17/21 17:42:36      Pg 12 of 22
1    Debtor & Affiliates                             Pachulski Stang Ziehl & Jones LLP
     3E Properties                                   Paladin Management
 2   Easterday Farms Dairy, LLC
     Easterday Farms Produce, Co.                    CROs
 3   Easterday Farms, a general Partnership          T. Scott Avila
     Easterday Ranches, Inc.                         Peter Richter
 4   EPO, LLC
                                                     Independent Directors
 5                                                   Craig Barbarosh
                                                     Thomas Saunders V
 6   Former Directors & Officers/Insiders            R. Todd Neilson
     Andrew Wills
 7   Clay Easterday
     Cody Easterday
     Cole Easterday                                 Vendors
 8                                                  3 Rivers Potato Service
     Cutter Easterday
     Debby Easterday                                A Plus Connectors
 9                                                  A & M Supply
     English Hay Company
     Gale Easterday (deceased)                      A.V. Labs, Inc.
10                                                  A-1 Industrial Supply AAA Concrete,
     Jody Easterday
     Karen Easterday                                Inc.
11                                                  AAW Auto Parts
     Weyns Farms, LLC
                                                    AB Livestock LLC
12                                                  ABC Hydraulics
     Secured Creditors/Counsel                      Adams County Fair
13   AXA Equitable Life Insurance                   Adams County FSA
     Company                                        Adams County Treasurer
14   CHS Capital, LLC dba CHSC MN,                  ADM Animal Nutrition
     DLL Finance, LLC Equitable                     AFLAC
15   AgriFinance                                    Ag Direct
     Equitable Financial Life Insurance             AG Engineering & Development
16   Company                                        Ag Sense LLC
     Freeman Farms, LLC                             Ag Solutions Finance
17   Lukins & Annis                                 Ag Spray Equipment
     Pepple Cantu Schmidt PLLC                      Agri Northwest
18   Rabo AgriFinance Sunray Farms, LLC             Agri-Service Northwest
     The Prudential Insurance Company of            A-L Compressed Gases, Inc.
19   America                                        All American Propane
     Tri Cities Grain, LLC                          All Rivers Custom Applications, LLC
20   U.S. Small Business Administration             AllState
     Ward Bros., Inc.                               Ally
21   Washington Trust Bank                          AMB Tools & Equipment
                                                    AMB Tools and Equipment, Inc.
22                                                  American Express
     Litigation                                     American General Life Insurance
23   Tyson Fresh Meats, Inc.                        American Radiator
     Washington Trust Bank                          American Radiator Inc.
24                                                  American Rock Products, Inc.
     Professionals                                  AmeriGas- Kennewick
25                                                  AmeriGas-Kennewick
     Bush Kornfeld                                  Amerigas-Othello
26   Davis Wright & Tremaine                        Analytical Laboratories, Inc.
      DECLARATION OF ERIC REUBEL IN SUPPORT OF OFFICIAL                   BUCHALTER
                                                                      1420 FIFTH AVENUE, SUITE 3100
      COMMITTEE OF UNSECURED CREDITORS OF EASTERDAY                     SEATTLE, WA 98101-1337
      FARMS’ APPLICATION FOR ORDER APPROVING EMPLOYMENT                 TELEPHONE: 206.319.7052

      OF DUNDON ADVISERS LLC AS FINANCIAL ADVISOR, NUNC PRO
      TUNC TO MARCH 5, 2021 - 13

21-00141-WLH11      Doc 401    Filed 03/17/21   Entered 03/17/21 17:42:36       Pg 13 of 22
 1   Anderson Perry & Associates, Inc.           Bobcat of Pasco
     Animal Health International                 Brad Curtis & Community First Bank
 2   Applied Industrial Tech                     Brandt Nutrition Systems, LLC
     APS Inc.                                    Bridgestone Americas
 3   AquaTech                                    Broadway Truck Repair & Service
     Armada Corp.                                Bruce Heating & A/C Inc
 4   Arnold Garza Trucking                       Byrnes Oil
     ASI Aerial Applicators                      C & A Logistics
 5   Associated Credit Service, Inc              C & E Trenching, LLC
     Asuris Northwest Health                     C & G Cattle Co and Banner Bank
 6   AT&T Mobility                               C & G Cattle Company, LLC
     ATS, LLC                                    Canon Solutions America
 7   Auto-Kool, LLC                              Canyon Farm II, LLC
     Avista Utilities                            Canyon Farm, LLC
 8   AXA Insurance                               Casaday Bee-Line
     B & B Express                               Cascade Agronomics
 9   B & B Express Printing                      Cascade Earth Sciences
     B & B Farms                                 Cascade Natural Gas Corporation
10   Baker Commodities, Inc                      Cascade Wind Machine Service
     Balance Point Strategies                    Cascadia International, LLC
11   Baldwin Cooke Company                       Cattle-Fax
     Bank of America Card                        Cenex Harvest States
12   Basin City Auto Parts, Inc.                 Central Hose & Fittings, Inc.
     Basin Disposal                              Central Hose and Fittings
13   Basin Disposal, Inc                         Central Machinery - Equip Acct
     Basin Feed & Supply                         Central Machinery -Equip Acct
14   Basin Sod, Inc.                             Central Machinery-Sales
     Battery Systems                             Central Machinery-Sales, Inc.
15   BB&T Commercial Equipment Capital           CenturyLink
     Corp                                        CenturyLink Business Services
16   Benton County Building Department           CenturyLink-Seattle
     Benton County Clean Air Authority           CH2O International
17   Benton County PUD                           Chemsearch
     Benton County Treasurer                     Cheyne Brothers
18   Benton Franklin District Health             CHS-Sun Basin Operations
     Benton Franklin Market Stock                City of Boardman
19   Benton-Franklin Fair & Rodeo                City of Pasco
     Bergstrom Aircraft Inc                      City Of Richland
20   Big Bend Electric                           Cleanworks
     Big Bend Electric Cooperative, Inc.         Clearwater Napa
21   Big D's Construction                        Clemente Garza Trucking
     Bill Easterday                              CNH Industrial Capital America
22   Bird Control Systems                        Coleman Oil Company
     Bison Pipe & Supply                         College of William & Mary
23   BJ Hydraulics Inc                           Columbia Basin Belt & Rubber LLC
     BJK Truck Parts                             Columbia Basin Garage Doors LLC
24   BJK Truck Parts, LLC.                       Columbia Basin Jr Livestock Show
     Bleyhl Farm Service                         Columbia Basin Paper & Supply
25   Blue Banner Truck Wash, LLC                 Columbia Bearing BDI
     Blueline Equipment                          Columbia Electric Supply
26   BNSF Railway Company                        Columbia Grain & Feed
     DECLARATION OF ERIC REUBEL IN SUPPORT OF OFFICIAL                BUCHALTER
                                                                  1420 FIFTH AVENUE, SUITE 3100
     COMMITTEE OF UNSECURED CREDITORS OF EASTERDAY                  SEATTLE, WA 98101-1337
     FARMS’ APPLICATION FOR ORDER APPROVING EMPLOYMENT              TELEPHONE: 206.319.7052

     OF DUNDON ADVISERS LLC AS FINANCIAL ADVISOR, NUNC PRO
     TUNC TO MARCH 5, 2021- 14

21-00141-WLH11    Doc 401   Filed 03/17/21   Entered 03/17/21 17:42:36      Pg 14 of 22
 1   Columbia Grain and Feed                     Diversified Financial Service
     Columbia Improvement District               DLL Finance LLC
 2   Columbia Pump Company                       DOL/Franklin Co Auditor
     Columbia Rigging Corp.                      Double L Manufacturing Co
 3   Columbia River Machinery                    Double T Ltd.
     Columbia View Farms                         DTN Corporation
 4   Commercial Tire                             Duli Farms, Inc.
     Commodities Plus II, LLC                    Dykman Electrical, Inc.
 5   Comunale Welding & Construction             East Columbia Basin Irrigation District
     Connell Auto Parts                          Easterday Diesel & Mfg
 6   Connell Auto Parts Inc                      Easterday Farms
     Connell Grain Growers                       Easterday Farms Dairy LLC
 7   Connell Oil, Inc.                           Eastern Oregon Environmental
     Connell Sand & Gravel Conrado Garza         Recovery LLC
 8   Trucking                                    Eastern Oregon Telecom, LLC
     Consolidated Disposal Service               Eastside Electric
 9   Consolidated Disposal Services              EBE Farms LLC
     Consolidated Electrical Dist.               ECS Northwest LLC
10   Copenhaver Construction                     E-E Petty Farms
     Copenhaver Construction, Inc.               Elite Seed Inc.
11   Copper State Bolt & Nut Co.                 Eltopia Irrigation LLC
     Corrales Ag                                 Empire Heavy Equipment Repair, Inc.
12   Corwin Ford                                 East Columbia Basin Irrigation District
     Country Hedging                             Easterday Diesel & Mfg
13   Costco Wholesale Membership                 Easterday Farms
     Crane Bergdahl                              Easterday Farms Dairy LLC
14   Crane Bergdahl Attorney at Law              Eastern Oregon Environmental
     CSRIA                                       Recovery LLC
15   Cubbys Electric                             Eastern Oregon Telecom, LLC
     Cubby's Electric Motor & Pump Repair        Eastside Electric
16   Cully G- Easterday                          EBE Farms LLC
     Cummins Northwest, Inc                      ECS Northwest LLC
17   Dan Kimm Certified Seed Potatoes,           E-E Petty Farms
     LLC                                         Elite Seed Inc.
18   Daniel H.Brunner, Chapter 13 Trustee        Eltopia Irrigation LLC
     Danz Farms and Wheatland Bank               Empire Heavy Equipment Repair, Inc.
19   Day Wireless Systems                        FP Mailing Solutions
     DeLaval Dairy Service                       Franklin County Clerk
20   Department of Agriculture                   Franklin County PUD
     Department of Ecology                       Franklin County Treasurer
21   Department of Fish & Wildlife               Freedom Truck Center
     Department of Health                        FreedomCare Insurance Company
22   Department of Labor & Industry              Freeman Farms LLC and Wheatland
     Department of Licensing                     Bank
23   Department of licensing –Franklin           Freese Memorial Ltd
     County                                      Freese-Roberts
24   Department of Natural Resource              Frontier
     Department of the Treasury                  Frontier Fence Inc.
25   Department of Transportation                Frontier Lubricants
     Desert Rain Irrigation                      Frontier Performance Lubricants
26   Dish                                        Frontier Seed
     DECLARATION OF ERIC REUBEL IN SUPPORT OF OFFICIAL                BUCHALTER
                                                                  1420 FIFTH AVENUE, SUITE 3100
     COMMITTEE OF UNSECURED CREDITORS OF EASTERDAY                  SEATTLE, WA 98101-1337
     FARMS’ APPLICATION FOR ORDER APPROVING EMPLOYMENT              TELEPHONE: 206.319.7052

     OF DUNDON ADVISERS LLC AS FINANCIAL ADVISOR, NUNC PRO
     TUNC TO MARCH 5, 2021- 15

21-00141-WLH11    Doc 401   Filed 03/17/21   Entered 03/17/21 17:42:36      Pg 15 of 22
 1   G & R Ag Products                            JD's Truck Repair Inc.
     G & R Ag Products, Inc.                      Jeffrey Shawver
 2   G&L Custom Application                       Jim Thornton
     Giesbrecht & Sons LLC                        Jimmy's Johns Portable Toilets LLC
 3   Gowan Seed Company                           Jim's Pacific Garages, Inc
     Grainger                                     John Deere Financial
 4   Granite Farms, LLC                           Jones Manufacturing Co
     Grant County PUD                             Jones Truck & Implement
 5   Granular, Inc.                               Jose A. Cardenas
     Greeneye LLC                                 JTT Farms and Wheatland Bank
 6   H & R Engineering LLC                        JTT Farms, Inc & Wheatland Bank
     H.D. Fowler Company                          JUB Engineers Inc.
 7   Hach Company                                 JUB Engineers, Inc
     Hagerman, Inc.                               K2 Aerial Applications, LLC
 8   Harbor Freight Tools                         Kaman Industrial Tech
     Harbor Freight Tools Co                      Kaman Industrial Technologies
 9   Hatton Homes                                 Keithly-Williams Seeds
     Hermiston Auto Parts.                        Kennewick Game Farm, LLC
10   Hermiston Dodge                              Kennewick Industrial Supply
     Hermiston Home Center                        Kennewick Ranch & Home
11   Hermiston Payless Lumber                     Kennewick Ranch & Home Inc.
     Home Depot Commercial Credit                 Kent Legacy, LLC
12   Honda Yamaha Cycletown                       Kenworth Sales Company
     House of Auto Parts & Paint                  Kimball Midwest
13   Humana Insurance Company                     King City Truck Stop
     Husk Office Supply & Furniture Inc.          Klaustermeyer Farms
14   Hydrotex                                     Kootenai County Treasurer
     IBS, Inc.                                    Kuo Testing Labs, Inc
15   Idaho Rangeland Resource                     Kuo Testing Labs, Inc.
     Idaho State Brand Inspector                  L & H Branding Irons
16   Idaho State Seed Lab                         Labor Plus Solutions
     Imco Interstate Mfg                          Lad Irrigation
17   IMV Imaging                                  Lad Irrigation Company, Inc.
     In Touch GPS                                 Lake Seed, Inc.
18   Industrial Iron Works                        Larry Olberding
     Industrial Ventilation, Inc                  Layne Of Washington, Inc.
19   Ingersoll Rand                               LeFore Honey Farms
     Ingersoll-Rand                               Levi Wieseler & NW Farm Credit
20   International Belt & Rubber                  Services
     International Belt & Rubber Supply           Liquid Ag Solution, LLC
21   International Trade Solutions                Lithia Dodge
     Irrigation Specialist                        LocalTel Communications
22   Irrigation Specialists Inc                   Lourdes Occupational Health Center
     IRZ Consulting LLC                           Lowe’s
23   Isaacs & Associates, Inc.                    LTM Investments LLC
     Isidro Cruz                                  Lyle and Sharla Marshall
24   ITC Services                                 M & L Contractor LLC
     J & L Hydraulics                             M & M Bolt Co.
25   J and L Hydraulics                           M & M Bolt Company
     Jay Michel                                   Mack Financial Services
26   JD Aircraft                                  Marion County Public Works
     DECLARATION OF ERIC REUBEL IN SUPPORT OF OFFICIAL                 BUCHALTER
                                                                   1420 FIFTH AVENUE, SUITE 3100
     COMMITTEE OF UNSECURED CREDITORS OF EASTERDAY                   SEATTLE, WA 98101-1337
     FARMS’ APPLICATION FOR ORDER APPROVING EMPLOYMENT               TELEPHONE: 206.319.7052

     OF DUNDON ADVISERS LLC AS FINANCIAL ADVISOR, NUNC PRO
     TUNC TO MARCH 5, 2021- 16

21-00141-WLH11     Doc 401   Filed 03/17/21   Entered 03/17/21 17:42:36      Pg 16 of 22
 1   Mascott Equipment                           Northwest Farm Supply
     Mascott Equipment Company                   Northwest Leasing
 2   McCurley Chevrolet                          Northwest Linings & Geotextile
     Mid Columbia Forklift                       Products
 3   Mid Columbia Forklift, Inc                  Northwest Nema-Lab Inc.
     Mid Valley Ford                             Northwest Pump & Equipment Co.
 4   Midland Equipment Finance                   Northwest Tiller II, LLC.
     Midwest PMS LLC                             Novus Windshield Repair
 5   Mighty Johns Portable Toilet                Nunhems USA, Inc
     Mighty John's Portable Toilets              Nutrien Ag Solutions
 6   Mike Para                                   NW Mixer Feeders
     Mike Pink                                   NW Retirement Plan Consultants, LLC
 7   Miller's Farm Services Inc.                 Odessa Trading Co
     Milne Nail Power Tool Repair                Oil Re-Refining Company
 8   Milne Nail, Power Tool & Repair             Oil Re-refining Company, Inc
     Mobile Fleet Service                        Olberding Seed
 9   Monarch Machine                             Oregon Department of Agriculture
     Monarch Machine & Tool Co.                  Oregon Department Of Revenue
10   Monson Fruit Company                        Oregon Department of Transportation
     Monster Cloud LLC                           Oregon Trail Veterinary Clinic
11   Morrow County Fair                          Othello Ace Hardware
     Morrow County FSA                           Othello Auto Parts
12   Morrow County Grain Growers                 Othello Welding
     Moses Lake Auto Wrecking, Inc.              Oxarc
13   Moses Lake Steel                            Oxbo International Corporation
     Moss Farms                                  Pachulski Stang Ziehl & Jones LLP
14   Mountain View Equipment Company             Pacific Ag Products LLC
     Mount's Locksmith & Engraving               Pacific Plastics, Inc.
15   MSC Industrial Supply Co.                   Pacific Recycling
     Murphy & Buchal LLP                         Pacific Steel
16   Mutual of Enumclaw Insurance                Pacwest Machinery LLC
     Nash Contracting LLC                        Paladin Management Group
17   Nationwide Trust Company, FSB               Paladin Management Group LLC
     Navigate Wireless                           Pape Machinery Inc.
18   NCL Truck Sales, Inc.                       Pape Machinery, Inc
     Nelson Cattle Carriers LLC                  Paradise Bottled Water
19   Newhouse Mfg. Co.                           Paradise Bottled Water Co
     Nick Desmarais Excavation                   Parma Company
20   Noland Door Company                         Parr Lumber Company
     Norco                                       Parts City Auto Supply
21   Norco – Othello                             Pasco Auto Parts-Napa
     North Coast Electric                        Pasco Auto Wrecking
22   North Coast Electric Co.                    Pasco Auto Wrecking, Inc
     North Wind Aviation LLC                     Pasco Machine
23   Northstar Clean Concept Hotsy               Pasco Machine Co, Inc.
     Northstar Clean Concepts Hotsy              Pasco Rentals, Inc
24   Northwest Compost LLC                       Payne West Insurance
     Northwest CPA Group                         PDM Steel Service Centers, Inc
25   Northwest CPA Group PLLC                    Pegram Construction, Inc.
     Northwest Equipment Sales                   Perfection Glass
26   Northwest Equipment Sales, Inc.             PerforMix Nutrition Systems
     DECLARATION OF ERIC REUBEL IN SUPPORT OF OFFICIAL                BUCHALTER
                                                                  1420 FIFTH AVENUE, SUITE 3100
     COMMITTEE OF UNSECURED CREDITORS OF EASTERDAY                  SEATTLE, WA 98101-1337
     FARMS’ APPLICATION FOR ORDER APPROVING EMPLOYMENT              TELEPHONE: 206.319.7052

     OF DUNDON ADVISERS LLC AS FINANCIAL ADVISOR, NUNC PRO
     TUNC TO MARCH 5, 2021- 17

21-00141-WLH11    Doc 401   Filed 03/17/21   Entered 03/17/21 17:42:36      Pg 17 of 22
 1   PGT                                           Shelco Electric
     PHI Financial Services                        Sherwin Williams Co.
 2   Phil Michel                                   Sherwin-Williams
     Pink Farms LLC and Washington Trust           Signs By Sue
 3   Bank                                          Simplot Grower Solutions- Umatilla
     Pioneer Metal Works, Inc.                     Simplot Grower Solutions-Mesa
 4   Platt Electric                                Simplot Grower Solutions-Othello
     PocketiNet Communications Inc.                Simplot Mesa
 5   Port of Pasco                                 Sineco Construction LLC
     Premera Blue Cross                            Six States Distributors
 6   Premium Seed                                  Six States Distributors Inc.
     Pro Auto Glass                                Skone Irrigation & Supply LLC
 7   Pro Build                                     Smith Equipment & Welding
     Pro Star Ventures                             Smitty's Ace Hardware
 8   Production Animal Consultation LLC            SMK Tri-Cities
     Professional Benefit Services, Inc.           SMK Tri-Cities Inc.
 9   Prudential Asset Resources                    So. Col Basin Irrigation Dist
     Prudential Finance                            Sprague Pest Solutions
10   Quarter Circle Cattle Company                 St Johns Truck & Equip Repair
     Quill Corporation                             Star Rentals & Sales
11   Rabo Agrifinance                              Star Touch Wireless Internet
     Rabo Bank Visa Card                           Starco Manufacturing
12   RaboBank Visa Card                            State of Idaho
     Randy Allred Livestock LLC                    State of Idaho-Over Legal
13   Rangeview Ag Labor LLC                        State of Washington Dept. of Revenue
     Rashco                                        Sun Basin Operations-CHS
14   Razor Tech LLC                                Sun Life Financial
     RDO Equipment                                 Sun Rain Varieties LLC
15   RDO Equipment Co.                             Sun Rental
     RDO Equipment Finance Co.                     Sunbelt Rentals
16   RDO Finance                                   Sunbelt Transplants, Inc.
     RDO Financial Services                        SunRay Farms LLC
17   Regency Mill Services, LLC                    Sussman Shank
     River Tech Irrigation                         Tacoma Screw Products, Inc.
18   RiverTech Irrigation                          Tacoma Screw Products,Inc.
     Rockmount Research & Alloys, Inc.             Tank Max Inc.
19   Roger Danz                                    TankMax Inc.
     Rogers Surveying, Inc                         Tarp-It, Inc.
20   Rogers Surveying, Inc.                        TCF National Bank
     S.S. EQ. Inc. Pasco New Holland               Teton West of Washington, LLC
21   S.S. EQ., Inc. New Holland                    Teton West of Washington, LLC.
     SAIF                                          The Hartford
22   Sanitary Disposal, Inc.                       The McGregor Company
     SAS Auto Electric                             The McGregor Company - OR
23   Scales NW LLC                                 TICO Farms, Inc
     Schreiner-Tuttle Farms                        Timken Motor & Crane Svc
24   Secretary of State Corporation Division       Total Scale Service Inc.
     Segale Properties                             Townsend Controls and Electric LLC
25   Servi-Tech, Inc.                              Transport Equipment, Inc.
     Shaw Horn Rapids, LLC                         Transport Equipment, Inc.
26   Shayne Carlisle Concrete                      Tri City Truck Parts
      DECLARATION OF ERIC REUBEL IN SUPPORT OF OFFICIAL                 BUCHALTER
                                                                    1420 FIFTH AVENUE, SUITE 3100
      COMMITTEE OF UNSECURED CREDITORS OF EASTERDAY                   SEATTLE, WA 98101-1337
      FARMS’ APPLICATION FOR ORDER APPROVING EMPLOYMENT               TELEPHONE: 206.319.7052

      OF DUNDON ADVISERS LLC AS FINANCIAL ADVISOR, NUNC PRO
      TUNC TO MARCH 5, 2021- 18

21-00141-WLH11      Doc 401   Filed 03/17/21   Entered 03/17/21 17:42:36      Pg 18 of 22
 1   Tri-Cities Battery                           Widner Consulting LLC
     Tri-Cities Cycle Supply, Inc.                Wilbur-Ellis Company LLC
 2   Tri-Cities Diesel Injection Service          Wild Country Construction
     Tri-Cities Grain                             Woodpecker Truck
 3   Tri-City Forge                               Worldwide Express
     Tri-City Truck Parts                         Yakima Mechanical Services
 4   Triple M Truck & Equipment                   Yokohama Tire Corporation
     Tri-State Seed                               Ziply Fiber
 5   Trust Account of Etter, McMahon, et
     al.                                          Current Employees
 6   Twin City Metals, Inc.                       Allen, Jon C.
     Two Rivers Terminal, LLC                     Alonzo, David
 7   Tyco, Inc.                                   Alvarez, Bertha A
     Tyson Fresh Meats, Inc.                      Ambriz, Heliodoro-
 8   Tyson Meats Corporation                      Ambriz, Sigifredo C
     U.S. Bank                                    Anaya, Luis- H
 9   U.S. Linen                                   Arredondo, Isaias
     U.S. Linen & Uniforms                        Arteaga, Andres
10   Umatilla Electric Company                    Aviles Martinez, Heron
     United States Treasury                       Avitia, Martin
11   US Cellular                                  Barajas Hidalgo, Jose Valentin
     USDA- APHIS Wildlife Services                Barragan Cristian Brian
12   Verizon Wireless                             Barrera Mendoza, Jose M.
     Viterra Cananda Inc.                         Barrera, Hilda F
13   Wa State Dept of Ecology                     Barrera, Jose J.
     WA. State Support Registry                   Barrera, Pedro
14   Wagner Transportation                        Cuevas Alcantar, Rigoberto
     Walker Gravel                                De Los Santos, Manuel
15   Wallowa County Grain Growers                 Deras, Jesus E
     Walt's Wholesale Meats, Inc.                 Diaz Ramos, Pablo
16   Ward Brothers Inc.                           Diaz Velez, Antonio
     Washington Cattle Feeders Assoc              Diaz, Juvenal
17   Washington State Dept of Ag                  Diaz, Victor Hugo
     Washington State Dept. of Health             Duran Nieves, Enrique
18   Washington Trust Bank                        Duron Gonzales, Salvador
     Waste Management                             Easterday, Cully- G
19   Water Changers, Inc.                         Easterday, Karen -
     Water Solutions LLC                          Elizalde, Jorge Luis
20   Weaver Exterminating                         Escamilla, Joel
     Welding Tech.                                Farias Vargas, Jose Luis
21   Wentland Diesel                              Figueroa, Noe .
     Wentland Diesel Service                      Flood, Nancy K
22   Western Intergrated Technologies             Flood, Thomas G
     Western Peterbilt                            Gamino, Juan
23   Western Peterbilt, Inc.                      Garcia, Gregorio -
     Western States                               Garcia, Jose L
24   Western Stockmen’s                           Garcilazo, Ricardo
     Western Trailers                             Garfias, Benjamin
25   Weyn Farms, LLC                              Gaxiola, Gildardo
     WFI Precision Plant                          Gomez Garcia, Javier
26   Whiteman Lumber                              Gomez, Juan
     DECLARATION OF ERIC REUBEL IN SUPPORT OF OFFICIAL                 BUCHALTER
                                                                   1420 FIFTH AVENUE, SUITE 3100
     COMMITTEE OF UNSECURED CREDITORS OF EASTERDAY                   SEATTLE, WA 98101-1337
     FARMS’ APPLICATION FOR ORDER APPROVING EMPLOYMENT               TELEPHONE: 206.319.7052

     OF DUNDON ADVISERS LLC AS FINANCIAL ADVISOR, NUNC PRO
     TUNC TO MARCH 5, 2021- 19

21-00141-WLH11     Doc 401   Filed 03/17/21   Entered 03/17/21 17:42:36      Pg 19 of 22
 1   Gomez, Moises                                Munoz Sandoval, Rene
     Gonzalez Lopez, Gregorio                     Murguia, Demecio
 2   Gonzalez, Jose M                             Nacarro, Alejandro
     Guerra Lamas, Maurilio                       Nino Ruiz, Artemio
 3   Guerrero, Alejandro F                        Nuckolls, Kathy E
     Guizar, Elias C                              Nuno Sanchez, Gabriela
 4   Gutirrez, Francisco J                        Nuno Sanchez, Luis A
     Henriquez, Roberto Carlos                    Ortiz, Jose
 5   Heras, Miguel A                              Para, Marlies M.
     Hernandez Ramirez, Mario                     Parra Alvisar, Martin
 6   Hernandez, Fernando                          Paulin Sanchez, Gerardo
     Hirai, Lauryn A                              Peralta, Esteban
 7   Holland & Hart LLP                           Perez Ozuna, Juan Manuel
     Horta-Campos, Baldemar                       Perez, Jesus
 8   Hurtado, Heraclio                            Perez, Juan A
     Hurtado,Jose M.                              Perez, Luis
 9   Islas, Humberto S                            Perez, Omar
     Jacobo, Edgar Baltazar                       Perez, Teodoro
10   Jimenez, Rigoberto T                         Piedra, Ruben
     Landa, Jaime                                 Puga Elvira, Hugo
11   Larsen, Mary S                               Puga, Javier
     Leal, Agustin                                Quinn, Raymond- C
12   Lemus Ledesma, Manuel                        Ramirez Perez, Jessica
     Liening, Nathan D                            Ramirez Perez, Juan Manmuel
13   LLanes Contreras, Joe                        Ramirez Tapia, Santiago
     LLanes, Alberto                              Ramirez Trevino, Osiel
14   LoParco, Renee A                             Ramirez, Fernando
     Lopez, Jose,                                 Ramirez, Hector M
15   Lopez, Marco Antonio                         Ramos, Fernando
     Lopez, Marcos E                              Renteria, Juan Carlos
16   Lopez, Oswaldo                               Reyes Diaz, Raul
     Lopez Martinez, Angel                        Reues. Juan
17   Lopez Rodriguez, Jorge A                     Reynada Chavez, Carlos
     Mackay, Marc B.                              Rivera, Jorge R.
18   Madrigal, Felipe                             Robledo Torres, Roberto
     Magana Villa, Jose L.                        Rodas De J Aguirre, Teresa
19   Marin, Jose Alfredo                          Rodriguez Rosales, Ivan Alejandro
     Marin, Jose Hilario                          Rodriguez, Hector L
20   Martinez Hernandez, Tania                    Rodriguez, Jose Alfredo
     Martinez Mendivil, Jose                      Rogers, Tracy L
21   Martinez, Luis M                             Rosales, Roberto
     Martinez, Martin                             Ruiz Rodrigues, Alfredo
22   Medina, Hector                               Sagrero, Maritza
     Mejia, Nelson                                Salas, Jesus M
23   Mendoza Baron, Porfirio                      Sanchez, Cesar J.
     Mendoza, Efrain                              Sanchez, Javier
24   Meza Duran, Antonio                          Sapien, Agustin
     Miranda, Carlos                              Schulz Ayala, Javier
25   Miron, Jorge                                 Seaton, Jason E
     Moore, Edwin A.                              Serratos, Mario
26   Morgan Casillas, Jesus                       Shelton, Dale R
     DECLARATION OF ERIC REUBEL IN SUPPORT OF OFFICIAL                 BUCHALTER
                                                                   1420 FIFTH AVENUE, SUITE 3100
     COMMITTEE OF UNSECURED CREDITORS OF EASTERDAY                   SEATTLE, WA 98101-1337
     FARMS’ APPLICATION FOR ORDER APPROVING EMPLOYMENT               TELEPHONE: 206.319.7052

     OF DUNDON ADVISERS LLC AS FINANCIAL ADVISOR, NUNC PRO
     TUNC TO MARCH 5, 2021- 20

21-00141-WLH11     Doc 401   Filed 03/17/21   Entered 03/17/21 17:42:36      Pg 20 of 22
 1   Silva, Miguel Angel                          Covarrubias, Jesus
     Smith, Morgan M.                             Escalante, Alfredo
 2   Solorio, Pedro                               Farias Espiritu, Luis Enrique
     Soria, Luis R                                Figueroa, Jaime A
 3   Soto Vaca, Jonathan                          Fuentes Bejar, Edgar
     Soto Vaca, Mauricio                          Gabino Silva, Armando
 4   Soto, Jesus                                  Gomez Camarena, Javier
     Spurgeon, Timonthy Joe                       Gomez Gomez, Alejandro
 5   Stroh, Robert W                              Gomez Jimenez, Raul
     Strzelewicz, Ashley W                        Gomez, Salvador A
 6   Tabares, Marcos D                            Gonzalez Perez, Jose Ovigildo
     Tavares, Jorge                               Gonzalez, Eduardo
 7   Tavarez Ramirez, Mauritania                  Gonzalez, Jose D
     Tavarez, Jonathan                            Guerrero, Jorge
 8   Torres, Julie C                              Guzman Sanchez, Victorino
     Verduzco, Ramon A                            Horta, Omar
 9   Zamora, Jose L                               Jimenez, Obilio
     Zepeda, Jose A                               Lima, Genovevo
10   Valdovinos, Domingo                          Lopez, Eliseo
     Vargas, Saul                                 Lopez, Merced O
11   Vazquez Hernandez, Silvestre                 Lozano Laurel, Edain
     Vazquez, Luis -                              Maldonado Alvarez, Ignacio
12   Vergara, Jaime Cesar                         Mendoza Villanueva, Jose
     Villano Beristan, Jose L                     Mendoza, Artemio
13   Villegas, Enrique                            Mendoza, Juan
     Villela, Emeterio                            Mendoza, Pablo
14   Virgen, Jorge                                Mendoza, Walter
     Wills, Cameron W                             Molina Alvarez, Luis Alberto
15   Zellars, Joseph D                            Morales Cerda, Alan Ricardo
                                                  Munoz Martinez, Manuel Osvaldo
16                                                Nava Hurtado, Bernabe
     Former Employees                             Orozco, Gabriel
17   Aban, Jose Antonio                           Osorio, Mauricio
     Aguilera, Leticia                            Partida Guerra, Sabino
18   Andrade, Jesus G                             Perkins Coie LLP
     Andrade, Jorge                               Quintanilla, Mirian
19   Angulo, Luis Fernando                        Ramirez Arroyos, Manuel
     Angulo, Maria Isabel                         Ramirez Perez, Fernando
20   Becerra, Jose Angel                          Ramirez Perez, Jacqueline
     Bejar, Benjamin                              Ramirez, Gerardo
21   Bejar, Ulises                                Ramirez, Juan Carlos
     Burns, Finley                                Ramirez, Mirella
22   Bustos, Jose                                 Rivera Vargas, Juan
     Bustos, Orlando                              Rodriguez, Juan Alfredo
23   Cabadas, Jose Guadalupe                      Ruelas Jimenez, Edgar Jobany
     Cabrera-Vargas, Fernando                     Ruelas, Lorenzo
24   Centeno, Hugo                                Ruiz Hernandez, Veronica
     Chavez, Fernando                             Sagrero Alcazar, Sandra
25   Chavez, Isaias                               Sanchez Arrendondo, Karina
     Chavez, Luis                                 Sanchez, Gonzalo
26   Cortez Rojas, Juan Bernardino                Sanchez, Oscar
     DECLARATION OF ERIC REUBEL IN SUPPORT OF OFFICIAL                 BUCHALTER
                                                                   1420 FIFTH AVENUE, SUITE 3100
     COMMITTEE OF UNSECURED CREDITORS OF EASTERDAY                   SEATTLE, WA 98101-1337
     FARMS’ APPLICATION FOR ORDER APPROVING EMPLOYMENT               TELEPHONE: 206.319.7052

     OF DUNDON ADVISERS LLC AS FINANCIAL ADVISOR, NUNC PRO
     TUNC TO MARCH 5, 2021- 21

21-00141-WLH11     Doc 401   Filed 03/17/21   Entered 03/17/21 17:42:36      Pg 21 of 22
 1   Silva Vasques, Joana Rafaela                 Vernal, Luis Fabia
     Tavares, Juan Gabriel                        Villasenor, Oswaldo
 2   Torres Chavez, Armando                       Virgen-Gudino, Oscar Jaime
     Torres Villegas, Claudia                     Wellman, Debbi
 3   Torres, David                                Zamora, Alex
     Ugarte, Antonio                              Zornoza Arano, Jesus Manuel
 4   Valdovinos Villasenor, Ernesto S             Zornoza, David I
     Venegas, Jose Ivan                           Zuniga, Jose L
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
     DECLARATION OF ERIC REUBEL IN SUPPORT OF OFFICIAL                 BUCHALTER
                                                                   1420 FIFTH AVENUE, SUITE 3100
     COMMITTEE OF UNSECURED CREDITORS OF EASTERDAY                   SEATTLE, WA 98101-1337
     FARMS’ APPLICATION FOR ORDER APPROVING EMPLOYMENT               TELEPHONE: 206.319.7052

     OF DUNDON ADVISERS LLC AS FINANCIAL ADVISOR, NUNC PRO
     TUNC TO MARCH 5, 2021- 22

21-00141-WLH11     Doc 401   Filed 03/17/21   Entered 03/17/21 17:42:36      Pg 22 of 22
